        Case 2:19-cv-11512-GGG-DPC Document 31 Filed 09/11/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DAVID E. WARMACK                                                            CIVIL ACTION

    VERSUS                                                                         NO: 19-11512

    JERRY LARPENTER, in his official                                               SECTION: T
    Capacity as the Sheriff of Terrebonne
    Parish, and TERREBONNE PARISH
    CONSOLIDATED GOVERNMENT,
    as the political entity that owns the
    Terrebonne Parish Criminal Justice
    Complex
                                             ORDER

         Before the Court is a Motion for Summary Judgment filed by Terrebonne Parish

Consolidated Government (“TPCG”).1 David Warmack (“Plaintiff”) has filed an opposition.2 For

the following reasons, the Motion for Summary Judgment is GRANTED.

                                        BACKGROUND

         On July 3, 2019, Plaintiff initiated this action against Jerry Larpenter, in his official

capacity as Sheriff of Terrebonne Parish (“Sheriff Larpenter”) and TPCG for alleged violations of

Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (“ADA”) and Section

504 of the rehabilitation Act of 1973, 29 U.S.C. § 794 (“RA”).3 On May 12, 2020, the Court

granted Sheriff Larpenter’s motion for summary judgment and dismissed Plaintiff’s claims against

Sheriff Larpenter with prejudice. On July 23, 2020, TPCG filed a motion for summary judgment

contending it is in the same position as Sheriff Larpenter and that summary judgment dismissing

Plaintiff’s claims against TPCG is, therefore, appropriate.




1
  R. Doc. 21.
2
  R. Doc. 24.
3
  R. Doc. 1.


                                                 1
       Case 2:19-cv-11512-GGG-DPC Document 31 Filed 09/11/20 Page 2 of 5




         Plaintiff is a deaf individual who communicates primarily in American Sign Language

(“ASL”) and has limited proficiency in written English.4 On July 3, 2018, Plaintiff was arrested in

Terrebonne Parish after he was stopped for a traffic violation and was suspected of driving while

intoxicated and for a drug related offense. 5 Plaintiff was subsequently incarcerated at the

Terrebonne Parish Criminal Justice Complex (“TPCJC”) while awaiting his trial and sentencing.

After his trial and sentencing, Plaintiff remained at TPCJC as a Louisiana Department of

Corrections inmate until November 13, 2018. He was then transferred to the Louisiana State

Penitentiary at Angola where he served the remainder of his sentence and was released on March

21, 2019.

         Plaintiff alleges that during his incarceration at the TPCJC, “He sought medical

treatment….[on seven occasions]. No ASL interpreter or any effective auxiliary aids and services

were provided at any time during these medical encounters.”6 Plaintiff further alleges that TPCG

failed to provide ASL interpreters or any effective auxiliary aids and services to facilitate adequate

communication between Plaintiff and the staff. Although the TPCJC was equipped with regular

telephones for use by the general inmate population, Plaintiff alleges TPCJC refused to provide a

video phone for Plaintiff to use. Plaintiff alleges the TPCJC staff ignored Plaintiff’s requests

regarding his communication needs, that he received services that were objectively substandard,

and that he was subjected to discriminatory treatment because of his disability. Plaintiff contends

these actions caused him to endure loss of liberty, humiliation, fear, anxiety, isolation, guilt and

emotional distress.




4
  R. Doc. 1.
5
  R. Doc. 1.
6
  R. Doc. 1, p.4.


                                                  2
       Case 2:19-cv-11512-GGG-DPC Document 31 Filed 09/11/20 Page 3 of 5




            TPCG has moved for summary judgment contending that Plaintiff has no evidence to

support any of the factual allegations cited or that any of the alleged violations of the ADA and

RA are likely to recur because Plaintiff is no longer incarcerated at the TPCJC. Additionally,

TPCG claims Plaintiff has no evidence to support his claim for “compensatory” or “exemplary”

damages, or for attorney’s fees and costs, under either the ADA or the RA. Therefore, TPCG

contends it is entitled to judgment dismissing Plaintiff’s claims.

                                               LAW AND ANALYSIS

            Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”7 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 8 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”9 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.10 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”11

            To recover under either Section 504 of the RA or Title II of the ADA on a claim of

disability–based intentional discrimination by a public entity, a plaintiff must prove: (1) he is a

qualified individual with a disability; (2) he is being denied the benefits of a public entity’s



7
  Fed. R. Civ. P. 56(a).
8
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
9
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
10
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
11
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).


                                                         3
          Case 2:19-cv-11512-GGG-DPC Document 31 Filed 09/11/20 Page 4 of 5




services, programs or activities, or otherwise suffers intentional discrimination by the entity; and

(3) the discrimination or denial of benefits was because of his disability.12 Plaintiff contends he

has established he is a deaf individual who communicates primarily though ASL.13 TPCG does

not dispute that Plaintiff is a deaf individual. Instead, TPCG contends that Plaintiff cannot establish

that he was denied the benefits of services, programs, or activities or otherwise discriminated

against while in the custody of the TPCJC or that he was subjected to intentional discrimination.

Plaintiff’s answers to Sheriff Larpenter’s interrogatories and the affidavits of Warden Bergeron

and Richard Neal with the exhibits attached thereto show that TPCG, through the medical

department, at all times relevant, provided a reasonable accommodation of Plaintiff’s disability.

Therefore, the Court finds that the competent summary judgment shows that Plaintiff will be

unable to prove that he was denied the benefits of services, programs, or activities or was otherwise

discriminated against while in the custody of the TPCJC.

           The affidavit of Warden Bergeron establishes the chronology of how and when a video

relay service was added to the existing means of written communication at the TPCJC to

accommodate Plaintiff. Although the installation of the video relay service system was not

accomplished until November 13, 2018, the date Plaintiff was transferred from the TPCJC to the

Elayne Hunt Correctional facility, Defendants still attempted to provide Plaintiff with

accommodations. Additionally, Plaintiff was able to communicate with the TPCJC staff without

the need for an ASL-qualified interpreter during his entire incarceration. The undisputed facts

show that Plaintiff will not be able to establish that he was denied the benefits of a public entity’s

services, programs or activities, or otherwise suffered intentional discrimination by the TPCG.




12
     Doe v. ColumbiaBrazoria Indep. Sch. Dist. by & through Bd. of Trs., 855 F.3d 681,690 (5th Cir. 2017).
13
     R. Doc. 24, p.4.


                                                           4
          Case 2:19-cv-11512-GGG-DPC Document 31 Filed 09/11/20 Page 5 of 5




           Additionally, TPCG contends that the evidence does not support any factual link between

Plaintiff’s alleged injuries and any action or inaction by TPCG and the TPCJC medical staff that

qualifies as deliberate indifference or intentional discrimination. Because the summary judgment

evidence shows that Plaintiff was at all times able to effectively communicate with the medical

staff during his incarceration, the Court finds that Plaintiff will not be able to establish that

Plaintiff’s injuries were caused by TPCG.

           Finally, TPCG claims Plaintiff has no standing to seek injunctive relief because there is no

evidence of a real or immediate threat that the alleged injury will be repeated. Plaintiff concedes

that under applicable law he no longer has standing to seek injunctive relief, as he is no longer

incarcerated at TPCJC.14 Because Plaintiff is no longer incarcerated, the Court finds Plaintiff has

failed to establish that any alleged wrongful behavior is likely to recur against him.


                                            CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment filed by Terrebonne Parish Consolidated Government15 is GRANTED.

           New Orleans, Louisiana, on this 10th day of September, 2020.



                                                          GREG GERARD GUIDRY
                                                        UNITED STATES DISTRICT JUDGE




14
     R. Doc. 24, p.8.
15
     R. Doc. 21.


                                                    5
